UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 28, 2012 CABLEVISION SYSTEMS CORPORATION (Exact name of registrant as specified in its charter) Delaware No. 1-14764 No. 11-3415180 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) CSC HOLDINGS, LLC (Exact Name of Registrant as Specified in its Charter) Delaware 1-9046 27-0726696 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1111 Stewart Avenue Bethpage, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (516) 803-2300 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition On February 28,2012, the Registrants announced their financial results for the quarter and year ended December 31,2011.A copy of the press release containing the announcement is included as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item9.01 Financial Statement and Exhibits (d) Exhibits. 99.1 Earnings Press Release dated February 28, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CABLEVISION SYSTEMS CORPORATION (Registrant) By: /s/ Victoria Mink Name: Victoria Mink Title: Senior Vice President, Controller and Principal Accounting Officer Dated:February 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CSC HOLDINGS, LLC (Registrant) By: /s/ Victoria Mink Name: Victoria Mink Title:
